Case 3:19-cr-00019-GMG-RWT Document 40 Filed 03/25/19 Page 1 of 2 PageID #: 89



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                Criminal Action No. 3:19CR19
                                                   (GROH)

 CHRISTOPHER LEE YATES,

                        Defendant.

           ORDER TERMINATING COUNSEL AND SUBSTITUTING COUNSEL


        Previously, on March 4, 2019, this Court entered an Order [ECF No. 11] appointing

 Nicholas J. Compton, Assistant Federal Public Defender to represent Defendant in this

 matter. On March 22, 2019, Kevin D. Mills, Esq. filed a Notice of Appearance [ECF No.

 39] on behalf of Defendant.

        It appears to the court that Defendant has decided to retain counsel, Kevin D. Mills,

 Esq., to represent him in this matter. Accordingly, it is

        ORDERED that Nicholas J. Compton, Assistant Federal Public Defender, is

 hereby removed as counsel of record for Defendant in the above styled case and is

 relieved of all further duty. It is further

        ORDERED that Kevin D. Mills, Esq. shall hereinafter be designated as

 Defendant=s counsel of record.

        The Clerk of the Court is directed to provide a copy of this Order to parties who

 appear pro se and all counsel of record, as applicable, as provided in the Administrative

 Procedures for Electronic Case Filing in the United States District Court for the Northern
Case 3:19-cr-00019-GMG-RWT Document 40 Filed 03/25/19 Page 2 of 2 PageID #: 90



 District of West Virginia.

 DATED: 3-25-2019




                                      2
